                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
V.                                                §   No. A-99-CR-245 LY
                                                  §
RUSSELL ERXLEBEN                                  §

                                              ORDER

       Before the Court are the United States’ Motion for an Order Applying Credit to Defendant’s

Restitution Debt (Dkt. No. 92); Erxleben’s Motion to Stay (Dkt. No. 96); the Government’s

Response in Opposition (Dkt. No. 98); Erxleben’s Motion for Discovery (Dkt. No. 97); the

Government’s Response (Dkt. No. 98); and Erxleben’s Reply (Dkt. No. 99). Also before the Court

are Erxleben’s Motion to Stay (Dkt. No. 104) and Motion for a Hearing (Dkt. No. 105).

                                       Factual Background

       Defendant Russell Erxleben is a former NFL player who has twice been convicted of federal

felony fraud charges. First, in this case, he pled guilty to securities fraud and conspiracy to commit

fraud and in September 2000, he was sentenced to eighty-four months imprisonment and ordered to

pay more than $28 million in restitution. In October 2000, the United States filed an application for

a writ of continuing garnishment against the Bert Bell/Pete Rozell NFL Player Retirement Plan (Dkt.

No. 31). In March 2001, the Court entered an order agreed to by the United States and the Plan, in

which the United States agreed not to seek from the Plan payment of pension benefits until the

benefits become payable after “properly-executed applications . . . are received.” (Dkt. No. 48).

Erxleben began supervised release on this conviction on November 29, 2005. Before the expiration

of his three year term of supervision, Erxleben was already under investigation for new crimes. In

January 2013, Erxleben was again indicted, and charged with wire fraud, securities fraud and money
laundering. United States v. Erxleben; No. 1:13-cr-029 LY. He ultimately pled guilty to wire fraud,

and on February 24, 2014, he was sentenced to 90 months imprisonment, three years of supervised

release, and ordered to pay $93,600 in restitution. Erxleben remains in custody on this second

conviction.

        The United States filed a motion requesting an order requiring Erxleben to elect to begin

receiving his monthly retirement benefits from the Plan, so that the United States could garnish the

monthly benefit to meet Erxleben’s restitution requirement. The Court granted the United States’

motion on December 4, 2018. The United States has now filed another motion, requesting an Order

from the Court applying credit of $15,238,841.06 to Erxleben’s original restitution debt of

$28,058,860.99.

        The source of the monies that need to be credited toward Erxleben’s restitution is a

receivership that arose out of the same events which led to Erxleben’s first conviction. Those events

were what was proven to be a Ponzi scheme Erxleben operated through Austin Forex International,

Inc., International Foreign Exchange Corporation, and AusForex International, Inc., and which

resulted in hundreds of victims. In September 1998, the Securities Commissioner for the State of

Texas sued to appoint a receiver for these entities. Janet Mortenson was appointed as receiver for

AFI and its affiliated entities and took possession of the entities’ assets, and solicited claims by

creditors and victims of the entities. Ultimately, the allowed claims in the receivership case totaled

$36,395,634.93.

        While the receivership case was pending, various lawsuits were filed against a number of

parties, seeking to recover funds from recipients of allegedly fraudulent transfers, as well as asserting

legal and accounting malpractice claims. After Erxleben was convicted, the Receiver made initial


                                                   2
distributions to the investors of AFI and IFX in December 2000. Ultimately, at the time the

receivership was closed in December 2004, with interest, the Receiver had taken in a total of

$35,780,634.53, and after paying expenses, attorneys’ fees, and her fees, paid out $23,594,025.00

to defrauded investors. Many, if not most, of the parties who received payments from the

receivership were also victims who were awarded restitution in the Judgment against Erxleben

entered in this criminal case. The United States concedes that the recoveries made by the Receiver

on behalf of the investors of AFI and IFX are on account of the same loss that Erxleben inflicted on

his victims. Thus, the Government acknowledges that Erxleben is entitled to a credit against the

restitution he owes for any money that the Receiver paid to a person who is also identified in the

Erxleben judgment as a victim. The issue raised by the Government’s motion is determining the

method to account for these payments.

        Before applying any credit for the receivership payments, it appears that Erxleben’s

restitution obligation is $28,040,450.99 (which includes a credit of $18,610 for money Erxleben has

paid toward the restitution). As noted above, the allowed claims in the receivership case totaled

nearly $36.5 million, and on those claims the total paid out of the receivership was roughly $23.6

million. The difference between the claims made and the amount paid toward them is thus a little

more than $12.8 million. The Government argues that this sum represents the net remaining loss of

Erxleben’s victims. It thus proposes that the Court apply toward the restitution balance an amount

that results in the restitution balance being reduced to the net remaining loss figure of $12.8 million

(which would be $15,238,841.06).

        For his part, Erxleben maintains that the Receiver collected a gross amount of more that $35

million and he should receive a credit for this entire sum. Because his total restitution balance is less


                                                   3
than $35 million, Erxleben thus contends that the appropriate credit should wipe out his restitution

obligation. In addition, Erxleben maintains that the Government’s methodology in crediting him

only $15,238,841.06 of the $23,594,025.00 that was disbursed to investors of AFI and IFX is flawed.

Erxleben requests discovery on this issue arguing it is needed so he can dispute the amount he owes

in restitution.

                                              Analysis

        A.        Motion for Order Applying Credit

        The United States is correct that Erxleben is entitled to a credit from the monies that his

victims were paid by the Receiver, as the recoveries made by the Receiver on behalf of the investors

of AFI and IFX were on account of the same loss that Erxleben inflicted on these victims. But the

method the Government proposes the Court use to calculate the credit due is tortured. The proper

way to determine the credit due is by a comparison of two known universes of information: (1) the

identity of, and amounts paid to, recipients of money from the Receiver; and (2) the identity of, and

amount of restitution owed to, the victims of Erxleben’s criminal fraud. The latter group is explicitly

set forth in the Judgment in this case (Dkt. No. 25, Attached Victim List - Pages 6A-6J). The first

group is no doubt also a known universe of information, as the Receiver was required to account for

all payments she disbursed. By comparing these two data sets, the exact amount of restitution that

remains to be paid, and to whom it is owed, will be clear.

        As for Erxleben’s claim that he is entitled to receive a credit for the gross amount of money

the Receiver collected, he is incorrect. Those monies were only recovered as a result of the legal and

other work done to pursue the third parties who either received funds from Erxleben’s entities, or

were claimed to have been liable for providing legal and accounting services to Erxleben. These


                                                  4
“recovery costs” were paid out of the total amounts the Receiver collected, and were never

transmitted to the investors. The only credit Erxleben is entitled to is the amount actually paid to

his victims.

       Accordingly the Court ORDERS that the United States make a victim-by-victim

reconciliation of all amounts paid by the Receiver to any of the victims listed in the Judgment in this

case, and generate a spreadsheet identifying the amount that was paid by the Receiver to each victim

of this case, and the amount of restitution remaining due to each victim after the receivership

payments are credited. The spreadsheet shall have the following data:

 Victim        Original restitution   Payments from Receiver       Remaining restitution owed



When it submits the reconciliation, the Government shall also file the data it used to identify the

payments the Receiver made to investors (all of which should be filed under seal). A copy of the

reconciliation shall also be served on Erxleben. The Court FURTHER ORDERS that this material

be filed no later than June 28, 2019.

       The Court therefore GRANTS IN PART and DENIES IN PART the United States’ Motion

for an Order Applying Credit to Defendant’s Restitution Debt (Dkt. No. 92), as set forth above.

       B.        Remaining Motions

       Erxleben requests that the Court stay the implementation of the Court’s earlier order allowing

the Government to begin receiving Erxleben’s retirement benefits so that it may apply those benefits

to the restitution the remains outstanding.1 This request was based on Erxleben’s theory that all of


       1
         The Agreed Disposition Order (Dkt. No. 48) filed on March 19, 2001, provides that “at such
time as [Erxleben’s] pension benefits become payable, the United States of America will advise the

                                                  5
his restitution obligation was satisfied by the Receiver’s collection efforts. As noted, however, that

theory is flawed. The Judgment in this case ordered Erxleben to pay $28,040,450.99 in restitution.

The total amount the Receiver distributed was $23,594,025.00. Even if Erxleben is entitled to a

credit for every penny paid out by the Receiver, a restitution balance of nearly $4.5 million will

remain. Accordingly, Erxleben’s Motion to Stay the Court’s Consideration of the Government’s

Application for Garnishment (Dkt. No. 96) is DENIED.

        Erxleben also requests extensive discovery relating to the Receiver’s report and the factual

foundation of that report. There is no basis for this, as Erxleben is not entitled to relitigate what the

Receiver did, and how she distributed the monies she collected. The only information from the

Receivership relevant here is the amounts she distributed, and to whom she paid them. The Court

has ordered the Government to obtain this information, and provide it in a spreadsheet. Accordingly,

Erxleben’s Motion for Discovery (Dkt. No. 97) is DENIED.

        Finally, Erxleben’s additional Motion to Stay (Dkt. No. 104) and Motion for a Hearing (Dkt.

No. 105) are DENIED.

        SIGNED this 25th day of April, 2019.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE




Plan of the amount of debt then owed in this case, and any benefits then payable to Defendant
[United States] will be delivered by the Plan to the Clerk, United States District Court.” Id. at 1-2.

                                                   6
